Citation Nr: 0532462	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  01-09 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
       Healthcare Network Authorization Office (NAO)
 in Canandaigua, New York



THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical treatment provided in October and 
November 2000.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 1971 to July 
1974.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2001 determination of the NAO that denied 
payment or reimbursement of the cost of unauthorized medical 
treatment provided in October and November 2000 by the State 
University of New York Upstate Medical University Hospital in 
Syracuse.  The veteran filed a Notice of Disagreement in 
November 2001, and the NAO issued a Statement of the Case 
(SOC) in December 2001.  The veteran filed a Substantive 
Appeal in January 2002, and the NAO issued a Supplemental SOC 
(SSOC) subsequently that month.

In January 2004, the Board remanded this case to the NAO for 
further development of the evidence and for due process 
development.  After accomplishing some further action, the RO 
continued the denial of the claim on appeal (as reflected in 
an August 2005 SSOC), and returned the matter to the Board 
for further appellate consideration. 

For reasons expressed below, the matter on appeal is again 
being remanded to the NAO via the Appeals Management Center 
(AMC) in Washington, DC.  The VA will notify the veteran when 
further action on his part is required.


REMAND

The Board finds that further NAO action on the claim on 
appeal is warranted, even though such action will, 
regrettably, further delay an appellate decision on the 
matter currently on appeal.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

In January 2004, the Board remanded this case to the NAO, 
requesting that it furnish the veteran correspondence that 
specifically addresses the Veterans Claims Assistance Act of 
2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005)) duties to notify and assist, and that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the NAO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Inasmuch as the NAO failed to send the veteran the requested 
correspondence, the Board has no other choice but to again 
remand this matter for compliance with the prior directive, 
pursuant to Stegall.   The NAO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that the VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The NAO's 
letter should also invite the veteran to submit all pertinent 
evidence in his possession.  After providing the required 
notice, the NAO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the NAO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the NAO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the NAO, via 
the AMC, for the following action:

1.  The NAO should send the veteran a 
letter requesting him to provide 
sufficient information and authorization 
to enable it to obtain any additional 
pertinent evidence not currently of 
record.  To ensure that the duty to 
notify the claimant what evidence will be 
obtained by whom is met, the NAO's letter 
should request the veteran to provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to the 
matter on appeal that are not currently 
of record.   

The NAO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The NAO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although the VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the NAO 
should assist him in obtaining the 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the NAO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the NAO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.   

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
NAO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.    

5.  If the benefit sought on appeal 
remains denied, the NAO must furnish the 
veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 





No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.       §§ 5109B, 7112).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


